                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 JOSHUA RUIZ,                                        §
   Plaintiff,                                        §
                                                     §
 v.                                                  §
                                                     §   CIVIL ACTION NO. 5:19-CV-01457
                                                     §
                                                     §
 BEXAR COUNTY, TEXAS                                 §
   Defendant.                                        §

                  PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

        Plaintiff, JOSHUA RUIZ, complains of Defendant, BEXAR COUNTY (BEXAR), under the

Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634 (2000), and Texas Labor

Code Chapter 21 as follows:

                                              I. PARTIES

        1.       Plaintiff, JOSHUA RUIZ, is an individual residing in the Western District of Texas.

He was born in 1976 and was over the age of 40 at all times relevant to this lawsuit.

        2.       Defendant Bexar County, a county in Texas, may be served with process by serving

the county judge, the Honorable County Judge Nelson Wolfe, at 101 W. Nueva, 10th Floor, San

Antonio, TX 78205, under TEX . C IV. PRAC. & REM . CODE §17.024(b). Bexar County is situated

within the Western District of Texas.

                                 II. JURISDICTION AND VENUE

        3.       This Court has jurisdiction over Mr. Ruiz’s claims under 28 U.S.C. §1331, and 29

U.S.C. § 626.

      4.    A substantial portion of the acts and omissions giving rise to Mr. Ruiz’s claims
____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                   -1-
occurred at Bexar County Constable’s Office, Precinct 2, which is located within Bexar County.

Venue is proper in this district and division under 28 U.S.C. § 1391(b) and (c).

                     III. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        5.       Mr. Ruiz timely dual-filed his Charge of Discrimination with the Equal Employment

Opportunity Commission and Texas Workforce Commission on August 7, 2018. On September 13,

2019, the Equal Employment Opportunity Commission issued a Right to Sue to Mr. Ruiz, which was

received on September 17, 2019.

                    IV. CONSTABLE BARRIENTES-VELA SYSTEMIC AGE
                              DISCRIMINATION PROBLEM

        6.       Plaintiff was employed by the Defendant as a Deputy Constable at Constable Precinct

2, located at 7723 Guilbeau Road, Ste. 105, San Antonio, Texas, 78250. In his nearly seventeen years

tenure as a deputy, he was conferred             commendations, awards and recognitions within the

department as well accorded promotions based on his meritorious performance of duties.

        7.       Constable Vela when she came to assume the position over Precinct Two quickly

became the poster child of “government done wrong.” Within a short period of her being elected

into the Constable position, she quickly sought to clean house and uproot older, senior deputies

within the department that were over the age of forty, namely Leonicio Moreno and Christopher De

La Cerda, and casted a department of hand-picked young, inexperienced deputies – all under 40 years

of age – who were paid less and pledged their fealty to her. However, as both Deputies Moreno and

De La Cerda were covered under the Bexar County Civil Service Commission, her attempts to

terminate them were reversed by the Commission and both were reinstated.1


        1
          Based on the Commission’s ruling in Moreno’s appeal, Krisin Bloodworth recommended that De La
Cerda also be reinstated without additional fanfare or controversy, that Vela conceded.
____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                     -2-
        8.       Because of acts and omissions she took in her official position, she further became

the central protagonist of two other lawsuits filed by Deputy Constables Jesse Garcia and Raymond

Ford, both over forty years of age. Indeed the mismanagement and highly irregular practices within

Constable Vela’s office became cause celebre within the local media, as even the FBI’s and Texas

Ranger’s investigation of practices within her office ultimately gave rise to her “resignation” from

the position.2

        9.       Prior to her unceremonious departure from the position,3 Constable Vela, in her

official capacity, took deliberate, calculated measures to reshape the department into a cadre of

young, inexperienced loyalist deputies and rid herself of older, senior and more experienced officers

when she was not otherwise engaging in chicanery such as charging the county for training exercises

that she did not attend. Even after it became clear that both Deputies Moreno and De La Cerda were

going to be reinstated, this did not stop Constable Vela from pursuing her goal of hiring three newly

minted, under age forty deputies. As a result, the department became overstaffed and Deputy Ruiz

who in contrast with other deputies within the department that were over forty, did not have the

benefit of protection from retaliation that Officers Moreno, De La Cerda, Ford and Garcia enjoined

because of previous actions taken by her nor was Mr. Ruiz part of the administration within the

constable’s office.



        2
          See e.g. https://foxsanantonio.com/news/ local/
        fbi-raids-office-of-bexar-county-constable-michelle-barrientes-vela, September 23, 2019;
        https://www.expressnews.com/news/local/article/Controversial-constable-target-of-joint-14461795.php,
        September 23, 2019.


        3
         See e.g. https://www.sacurrent.com/the-daily/archives/2019/10/10/
        embattled-michelle-barrientes-vela-steps-down-as-constable-after-judges-ruling
____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                      -3-
         10.     While none of the three under forty, newly hired deputies, had any vested rights under

the Commission in contrast with De La Cerda and Moreno who were afforded such protection given

their tenure within the County, and where Constable Vela should have released one of the three new

hires so as to protect Deputy Ruiz’ position – a senior, decorated officer – per the county’s de facto

practice of “last hired, first released” customarily observed in most work environments, she chose

youth and inexperience to seniority, experience and an established track record. Significantly, all

of the three newly hires were on a probationary period and were at-will, but instead of removing one

of her newly hand-picked hires, she targeted Deputy Ruiz as the fall guy for her ill-advised hiring

spree.

         11.     Curiously, Constable Vela then did something astonishing: she wrote a letter of

recommendation recognizing his contributions and achievements within the office and then quickly

did an about face lambasting him as an unfit officer within her department, upon learning he had

filed an EEOC charge of discrimination on the basis of age.           Despite Constable Vela’s best

constructed and manufactured newly asserted grounds for urging his removal due to his allegedly

illustrious disciplinary record as a deputy, the same are self-effacing and implode. On one hand she

claims he violated the department’s policies on no less than three separate counts but proceeds to tell

Mr. Overstreet, with the Fire Marshall’s office that he had no disciplinary issues, upon seeking a

reference of his performance as a former deputy.

         12.     The three charged grounds asserted by Constable Vela with the EEOC are as follows:

1) he allegedly created a concocted knee issue (however Ruiz as a result of knee issues had to have

a knee replacement surgery which had been recommended by his physicians); 2) he had failed to

comply with a new uniform policy (however when the memorandum was issued reflecting a change

____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                   -4-
in the uniform, he was on medical leave and never received the memo until after returning to work),

and 3) a February 21, 2017 incident where Deputy Leon Swenke, the officer in charge, authorized

Mr. Ruiz along with other deputies that they were relieved of duty a few minutes prior to the regular

close of business that day. Deputy Swenke assumed responsibility for the error in his authorizing

early leave – which was only a few minutes that day – but Constable Vela, notwithstanding this,

demanded that everyone who left at his command were to be written up.

         13.     Unlike Deputies De La Cerda or Moreno, who were discharged, and as such covered

under the Commission, Mr. Ruiz’ removal was characterized as an elimination of a position, which

under Commission rules afforded no right to appeal the decision made by Constable Vela

         14.     Plaintiff is informed and believes and therefore alleges that Defendant replaced

Plaintiff in the position, which he formerly held with Defendant, with younger employees who had

little to no experience in the job, who had by comparison no seniority or longevity within the

organization, and which Defendant could pay substantially less.

                V. AGE DISCRIMINATION IN EMPLOYMENT ACT CLAIM

         15.     Mr. Ruiz repeats and re-alleges the allegations contained Paragraphs 6 to 16 as if fully

stated here.

         16.     Mr. Ruiz has satisfied all jurisdictional prerequisites in connection with his ADEA

claim.

         17.     Bexar County’s actions constitute intentional age discrimination in violation of the

ADEA. Specifically, Bexar County, by and through Constable Vela, abruptly terminated Mr. Ruiz

as part of a focused effort to prune older workers from its workforce in violation of their civil rights

- and appeal to younger consumers. Constable Vela terminated Mr. Ruiz because of his age, not

because of any alleged contrived and manufactured grounds as alleged above.

____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                   -5-
        18. As a result of Bexar County’s actions, by and through then-Constable Vela, Mr. Ruiz has

suffered and will continue to suffer pecuniary losses, including but not limited to lost wages and

benefits associated with his employment. Mr. Ruiz will also incur legal fees for pursuing this action

against Bexar County.

        19. Bexar County’s actions, by and through Constable Vela, were willful. Thus, Mr. Ruiz

is entitled to liquidated damages under the ADEA.

        20.      Mr. Ruiz seeks attorney’s fees, expert witness fees, and other costs of suit.

              VI. AGE DISCRIMINATION UNDER THE TEXAS LABOR CODE

        21.      Mr. Ruiz’ repeats and re-alleges the allegations contained Paragraphs 6 to 16 as if

fully stated here.

        22.      Mr. Ruiz’ has satisfied all jurisdictional prerequisites in connection with his Texas

Labor Code claim.

        23.      Bexar County’s actions constitute intentional age discrimination in violation of Texas

Labor Code Chapter 21. Specifically, Bexar terminated Mr. Ruiz because of his age.

        24.      As a result of Bexar County’s actions, Mr. Ruiz has suffered and will continue to

suffer pecuniary losses, including but not limited to, lost wages and benefits associated with his

employment.

        25.      Additionally, Mr. Ruiz’s has suffered and expects to suffer non-pecuniary losses,

including, but not limited to, humiliation, damage to personal and professional reputation, undue

stress, anxiety, and other non-pecuniary losses.

        26.      Bexar County has acted and continues to act with malice and reckless indifference

to Mr. Ruiz’s state-protected rights, and, thus, he is entitled to any damages growing thereof as

provided under the Texas Labor Code.

____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                    -6-
        27.      Bexar County’s actions were willful.             Thus, Mr. Ruiz is entitled to liquidated

damages.

        28.      Mr. Ruiz seeks attorney’s fees and costs of suit.

                                  VII. REQUEST FOR JURY TRIAL

        29.      Mr. Ruiz respectfully requests that this matter be tried before a jury.

                                       VIII. PRAYER FOR RELIEF

        30.      Mr. Ruiz respectfully requests that he have a judgment against Bexar County

awarding him the following damages:

                 a.       Back pay, including but not limited to, lost wages and employment benefits;

                 b.       Equitable relief necessary to place Mr. Ruiz in the position he would have

                          held but for Bexar’s discriminatory treatment, and if this is not feasible, then

                          front pay;

                 c.       Actual damages;

                 d.       Liquidated damages in the maximum amount allowed by law;

                 e.       Compensatory damages in the maximum amount allowed by law;

                 f.       Prejudgment and post-judgment interest;

                 g.       Attorney’s fees, expert witness fees, and costs of suit; and

                 h.       Any further legal and equitable relief he is entitled to.




____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                                      -7-
                                 Respectfully submitted,

                                 THE AMSBERRY LAW FIRM , PLLC



                                 /s/ Russell J. G. Amsberry
                                 Russell J. G. Amsberry
                                 24165 IH 10 W. Ste. 217, #230
                                 San Antonio, Texas 78257
                                 Telephone: 210.354.2244
                                 Telecopier: 210.729-0974
                                 Texas Bar No. 00790228

                                 ATTORNEYS FOR THE PLAINTIFF
                                 JOSHUA RUIZ




____________________________
08782.001 Ruiz, Joshua
Plaintiff’s Original Complaint
and Jury Demand
                                           -8-
